Exhibit 10.27 SUMMARY OF ANNUAL NON-MANAGEMENT DIRECTOR COMPENSATION I.Board Members (Other than the Chairman) A.Annual Cash Compensation Annual Cash Retainer:$70,000 Additional Cash Retainer for Chairman of Audit Committee:$20,000 Additional Cash Retainer for Chairman of Compensation Committee:$10,000 Additional Cash Retainer for Chairs ofNominating and Corporate Governance Committee and Strategy Committee:$ B. Meeting Fees If a Board Committee meets more than six times during a calendar year, then the members thereof shall receive the following fees for attending meetings that exceed six innumber: Committee Meeting Fees: $1,500 per meeting attended in person, on a day other than a day on which the Board meets $1,000 per meeting attended in person, on the same day as a Board meeting Telephone Committee Meeting Fees: $750 per meeting attended by conference telephone Directors are also reimbursed for reasonable out-of-pocket expenses incurred in attending meetings. C.
